                   Case 16-19888-AJC           Doc 49      Filed 04/17/20       Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     www.flsb.uscourts.gov

In re: ALBA B. FERREIRA                                                  Case No.: 16-19888-AJC
          Debtor.                    /                                   Chapter 13

               MOTION TO MODIFY PLAN PURSUANT TO THE CARES ACT

COMES NOW Debtor, ALBA FERREIRA, through undersigned counsel, moves to modify his
confirmed plan pursuant to 11 U.S.C. §1329(d), and in support states as follows:

      1.       On Friday, March 27, 2020, President Trump signed into law the
Coronavirus Aid, Relief, and Economic Security Act” or the “CARES Act;”

      2.       The CARES Act amended §1329 of the U.S. Bankruptcy Code by adding
subsection (d). The new §1329(d) provides as follows:

                   (d)(1) Subject to paragraph (3), for a plan confirmed prior
                   to the date of enactment of this subsection, the plan may
                   be modified upon the request of the debtor if—
                      (A) the debtor is experiencing or has experienced a
                      material financial hardship due, directly or indirectly,
                      to the coronavirus disease 2019 (COVID–19)
                      pandemic; and
                      (B) the modification is approved after notice and a
                      hearing.
                   (2) A plan modified under paragraph (1) may not provide
                   for payments over a period that expires more than 7
                   years after the time that the first payment under the
                   original confirmed plan was due.
                   (3) Sections 1322(a), 1322(b), 1323(c), and the
                   requirements of section 1325(a) shall apply to any
                   modification under paragraph (1).




                               The Bankruptcy Law Offices of James Schwitalla, P.A.
   Park Place II  12954 SW 133 Court  Miami, FL 33186  Telephone: (305) 278-0811  Telecopier (305) 278-0812
                                           www.MiamiBankruptcy.net
                   Case 16-19888-AJC           Doc 49      Filed 04/17/20       Page 2 of 2




      3.       The Debtor is experiencing or has experienced a material financial hardship
due to the coronavirus disease 2019 (COVID–19) pandemic in that Debtor, Alba Ferreira,
has suffered a reduction of work hours, and her income has decreased accordingly;

      4.       Debtor is operating under the Order Approving the Second Modified Chapter
13 Plan [ECF#45], which order was entered before the date of the enactment of §1329(d).
The Second Modified Chapter 13 Plan appears at [ECF#43] (“the Confirmed Plan”); and

      5.       Debtor is seeking approval of a modification to the Confirmed Plan to provide
for payments over a period that expires 7 years after the time that the first payment
under the Confirmed Plan was due, and to pay the additional $525.00 “safe harbor”
attorney’s fees and costs for a modification of plan after confirmation.

WHEREFORE, Debtor, ALBA FERREIRA, respectfully requests that this Honorable Court
enter an Order Granting and Approving the Debtor’s Third Modified Plan filed
simultaneously herewith, on the grounds set forth above.

                                                         Submitted By:

                                                         /s/ James Schwitalla
                                                         James Schwitalla, Esquire
                                                         F.B.N. 911488
                                                         Attorney for the Debtors
                                                         Park Place II
                                                         12954 S.W. 133 Court
                                                         Miami, Florida 33186
                                                         Office (305) 278-0811




                               The Bankruptcy Law Offices of James Schwitalla, P.A.
   Park Place II  12954 SW 133 Court  Miami, FL 33186  Telephone: (305) 278-0811  Telecopier (305) 278-0812
                                           www.MiamiBankruptcy.net
